Citation Nr: 1312624	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  02-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for small and large bowel resection, including as due to exposure to herbicides (the dioxin in Agent Orange). 

2.  Entitlement to service connection for Type II Diabetes Mellitus, also including due to herbicide exposure. 

3.  Entitlement to service connection for peripheral neuropathy, including as secondary to the Type II Diabetes Mellitus or herbicide exposure. 

4.  Entitlement to service connection for hypertension, including as secondary to the Type II Diabetes Mellitus or herbicide exposure. 

5.  Entitlement to service connection for cataracts, including as secondary to the Type II Diabetes Mellitus or herbicide exposure. 

6.  Entitlement to service connection for a headache disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter, A.G.


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1967 to September 1974, including a tour in Vietnam from June 1969 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2007 decision, the Board determined the Veteran had submitted new and material evidence and therefore reopened his claims for service connection for Type II Diabetes Mellitus and associated peripheral neuropathy.  38 C.F.R. § 3.156.  However, the Board then proceeded to deny these claims on their underlying merits after de novo review of the evidence.  The Board also denied the petition to reopen his claim for service connection for small and large bowel resection and his remaining claims for service connection for hypertension, cataracts, and headaches.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Court), to the extent it was unfavorable in not reopening the claim concerning the small and large bowel resection and in denying service connection for all of the remaining conditions at issue - Type II Diabetes Mellitus, peripheral neuropathy, hypertension, cataracts and headaches. 

In a March 2008 Order, the Court granted a Joint Motion asking the Court to vacate the Board's decision denying these claims and to remand them to the Board for further development and readjudication, indicating the Veteran needed to be provided the opportunity for a hearing concerning his claims.  Thus, to comply with the Court's Order, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in September 2008.  The Veteran and his daughter subsequently testified at a hearing at the RO in support of his claims in February 2009 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  During the hearing, the Veteran submitted additional medical evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2012).

In April 2009, the Board again remanded the claims to the RO via the AMC for still additional development and consideration.  In April 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims and returned the file to the Board for further appellate review.

In a July 2011 decision, the Board found that new and material evidence had been submitted to reopen the claim for service connection for small and large bowel resection.  The Board therefore reopened this claim and remanded it for a VA examination and medical nexus opinion.  The Board also found that the Veteran had presented good cause for failing to appear for a VA diabetes examination and, thus, remanded this claim to provide him another opportunity to be examined and have his blood sugar level tested.  The remaining claims were also remanded for VA examinations and medical nexus opinions.  Moreover, the claims for hypertension, peripheral neuropathy, and cataracts, which the Veteran argues, in part, are secondary to his diabetes, were inextricably intertwined with resolution of the issue of whether he has diabetes and, if confirmed he does, whether it is related or attributable to his military service, including presumptively associated with exposure to Agent Orange.  These claims are now again before the Board.

Although it appears that additional evidence was received at the RO in January 2013, after the most recent November 2012 SSOC was issued, this evidence consists of a May 2011 statement from the Veteran, a September 1984 letter from J. H., M.D., and an April 1985 letter from E. H., M.D., all of which were previously of record and considered by the RO, including in the November 2012 SSOC.  Accordingly, this evidence need not be referred to the RO/AMC for initial consideration inasmuch as it already has been considered at that lower level.  See 38 C.F.R. § 20.1304(c) (2012).

The claims for diabetes, peripheral neuropathy, hypertension, cataracts, and a headache disorder require even more development before being readjudicated on appeal, so the Board is again REMANDING these claims to the RO via the AMC in Washington, DC.  Whereas the Board, instead, is going ahead and deciding the claim of entitlement to service connection for small and large bowel resection, including as due to exposure to herbicides (the dioxin in Agent Orange).


FINDINGS OF FACT

1.  The Veteran served on the landmass of Vietnam during the Vietnam Era, so it is presumed he was exposed to herbicides such as the dioxin in Agent Orange as a consequence.

2.  The preponderance of the evidence, however, shows that his small and large bowel resection was not caused or aggravated by his exposure to herbicides such as the dioxin in Agent Orange or by any other disease, injury, or event during his active military service.



CONCLUSION OF LAW

The Veteran's small and large bowel resection was not incurred in or aggravated by disease, injury or event during his active military service and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

The Board must assess the credibility and weight of all evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 


I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law in November 2000 and enhanced VA's duties to notify and assist claimants with claims for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. .  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  So notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) requires notice of all five elements of the claim, so even concerning the "downstream" disability rating and effective date elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

Ideally, VCAA notice should be provided prior to initially adjudicating a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  However, both the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) and the lower Veterans Court (CAVC) have clarified that, even if VCAA notice is not provided before initially adjudicating a claim or, if provided, was inadequate or incomplete, this timing error in the provision of this notice can be rectified ("cured") by providing the required notice and then readjudicating the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), such that 

the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis, and, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing the occurrence of this error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Here, a January 2005 letter informed the Veteran of the elements required to establish his entitlement to service connection on both direct and secondary bases, gave examples of the types of evidence he could submit in support of his claim, and provided notice of his and VA's respective responsibilities in obtaining this supporting evidence, including relevant records and other evidence on his behalf.  Although the January 2005 letter did not provide notice of the degree of disability and effective date elements, this deficiency was harmless as such "downstream" issues only come into play once a claim for service connection is granted.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (characterizing the degree of disability and effective date as "downstream" issues) (citing Evans v. West, 12 Vet. App. 396, 399 (1999)).  As discussed below, the Veteran's claim must be denied.  Thus, lack of notice of these last two elements did not affect the outcome of this claim and consequently no prejudice exists.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005) (holding that a demonstration that an error did not affect the outcome of a case establishes lack of prejudice); rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Moreover, although that VCAA notice letter was not sent prior to initially adjudicating his claim, this delay also was harmless as he has had ample opportunity to submit additional information and evidence followed by readjudication of this claim in a December 2005 SOC and SSOCs since provided in April 2011 and November 2012.  See Mayfield, 499 F.3d at 1323, also Prickett, 20 Vet. App. at 376.  Therefore, the duty to notify has been satisfied.  See 38 C.F.R. § 5103(a); Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's STRs, VA medical records, and Social Security Administration (SSA) records are in the file.  Private medical records identified by him also have been obtained, to the extent obtainable.  He has not identified any other outstanding records that he wanted VA to obtain or that he believed were relevant to the disposition of his claim.  Therefore, the duty to assist has been satisfied with respect to obtaining relevant evidence.  See 38 C.F.R. § 3.159(c).  

Regarding the duty to provide a medical examination or obtain a medical opinion when necessary to make a decision on a claim, he was provided an examination for a medical opinion concerning this claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when competency is called into question or challenged, the Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Here, a VA examination addressing the Veteran's bowel disorder was performed in August 2011.  The VA examination report reflects that the examiner reviewed the claims file and medical history, examined the Veteran personally and recorded the clinical findings, and provided a clear explanation for the opinion stated that is consistent with the examiner's findings and the credible evidence of record.  Thus, the VA examination report is adequate for deciding this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no significant inconsistencies or ambiguities in the examination report, and the Veteran has not challenged its adequacy or thoroughness, or the competency of the examiner.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-1291.  Accordingly, VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 


In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  Any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication," and no such defect has been alleged.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error was harmful by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.  

II.  Procedural Due Process

A.  Compliance with the Board's Remand Directives

As noted above, the Board remanded this claim in April 2009 and July 2011 for further development.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


The Board's remand directives to obtain the Veteran's SSA records and provide a VA examination to assess the etiology of his large and small bowel disorder have been satisfied, as shown in the above discussion regarding VA's duty to assist under the VCAA.  Therefore, there has been compliance with all of the Board's remand directives pertinent to this claim.  See id.

B.  Compliance with Bryant

The Veteran testified at a February 2009 videoconference hearing before the undersigned, as noted above.  Under 38 C.F.R. § 3.103(c)(2) (2012), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries relevant to the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  

Importantly, the Court also observed that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c).  See id. at 498.  Citing Sanders, 556 U.S. at 407, 410, the Court noted in this regard that the rule of prejudicial error requires a case-by-case determination as to whether the error in question was harmless.  Id.  Thus, in Bryant, 23 Vet. App. at 498-99, the Court concluded that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the "clarity and completeness of the hearing record was intact" and the purpose of section 3.103(c)(2) fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA examination, and there was no indication that the appellant had any additional information to submit.  

Here, with respect to the Veteran's service connection claim for a large and small bowel disorder, the outstanding issue is whether it was incurred in or aggravated by active service, to include his presumed herbicide exposure.  At the hearing, the undersigned explained to the Veteran that there are three requirements for establishing service connection, namely a current disability, a relevant injury or disease in service, including Agent Orange exposure (which the undersigned explained is presumed in the Veteran's case), and evidence linking the current disability to service.  See Hearing Transcript at 19-20.  The Veteran also had an opportunity to present testimony, with the help of his representative, supporting his argument that "some sort of poison" (which in the overall context of his claim was clearly in reference to Agent Orange) stopped the circulation in his intestines and thus lead to the small and large bowel resections.  

To the extent there were any deficiencies in the February 2009 Board hearing under section 3.103(c)(2), they were harmless.  In this regard, VA has otherwise developed this claim, including obtaining records on the Veteran's behalf and providing a VA examinations in accordance with the Board's remand directives, as discussed above with respect to VA's duty to assist under the VCAA.  The VA examination report directly addresses the outstanding issue in this case, namely whether the evidence supports a relationship to service.  Moreover, the Veteran did not raise any new issues pertaining to his claim at the hearing, and there is no indication of any outstanding evidence that might be submitted.  See id. at 499.  

Thus, given the development undertaken by VA with respect to this claim, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and the purpose of section 3.103(c)(2) to develop the record has been fulfilled.  Id. at 498-99.  Accordingly, the Veteran's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  See id.; see also Sanders, 556 U.S. at 407, 410.

III.  Service Connection

The Veteran claims entitlement to service connection for residuals of small and large bowel resections, which he argues were caused or aggravated by exposure to herbicides during his active military service during the course of his tour in Vietnam.  For the following reasons and bases, however, the Board finds that service connection is not warranted for this claimed disability.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge from service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the VA regulations, the Federal Circuit Court held that a three-element test must be satisfied in order to establish entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1333 (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  Specifically, the evidence must show (1) the existence of a current disability; 
(2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Id.

However, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b).  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases").  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, or during a presumptive period per § 3.307, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain in a claim for arthritis or abnormal heart action in a claim for heart disease) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit Court has clarified that the requirement of showing a continuity of symptomatology after service under subsection 3.303(b) is a distinct and lesser evidentiary burden than the nexus element of the three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Walker, 708 F.3d at 1338-1339.  Thus, showing a continuity of symptomatology after service is an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation."  Id. at 1338; see also id. at 1336 (observing that section 3.303(b) provides a "second route by which a Veteran can establish service connection for a chronic disease").  A continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id., at 1338.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the more relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimed disability is not one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "the 'nexus' requirement of the three-element test" must be satisfied in order to establish entitlement to service connection benefits.  Id.  For example, the Federal Circuit Court held in Walker that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as it found that the claimant's hearing loss was not among the chronic diseases listed in section 3.309(a)).  Id., at 1336-37, 1340.  A particular type of hearing loss, however, namely, sensorineural hearing loss, as a type of organic disease of the nervous system, has been found to constitute a chronic disease of the type contemplated by § 3.309(a).

Here, though, because the Veteran's bowel disorder is not included amongst the chronic diseases listed in § 3.309(a), evidence of continuity of symptomatology since service is insufficient to support his claim, and instead the nexus element of the three-part test under Shedden must be satisfied.  See id. at 1338-39. 

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6). 

A Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 (Vietnam era) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(iii). 

The Veteran's service personnel records confirm he served in Vietnam during the Vietnam era.  Therefore, VA presumes he was exposed to herbicides such as Agent Orange while there.

But even so, in order to benefit from the presumption of service connection for diseases associated with herbicide exposure, he must have one of the diseases specifically enumerated in 38 C.F.R. § 3.309(e).  The diseases presumed to be caused by herbicide exposure are:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult- onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

Here, though, the evidence of record, including the Veteran's SSA records, private treatment records, and March 2002 and August 2011 VA examination reports, show a diagnosis of ischemic bowel disease and short bowel syndrome, status post laparotomy, jejunostomy, and hemicolectomy.  According to the March 2002 VA examination report, he has megaloblastic anemia and malabsorption syndrome as a result of his large and small bowel resections.  In August 1986, he underwent an exploratory laparotomy and resection of his small bowel as well as excision of the transverse colon with jejunostomy at a private facility.  He had presented to the emergency room about ten days earlier with a 24-hour history of severe lower abdominal pain, vomiting, and diarrhea.  He was diagnosed with gangrene of the small and large bowel secondary to probable vascular insufficiency.  He was also diagnosed with possible Crohn's disease of the small and large bowel.  An initial operation during his hospital stay also revealed segmental colitis. 

As disorders of the bowels, including ischemic bowel disease and short bowel syndrome, vascular insufficiency, Crohn's disease, and colitis, they are not among the diseases presumptively associated with herbicide exposure under § 3.309(e), so service connection may not be established on a presumptive basis for a disease not presumptively associated with herbicide exposure.  See id.

But even if, as here, the disease at issue is not listed in §  3.309(e) and thus not eligible for service connection on a presumptive basis as presumptively related to herbicide exposure, service connection still may be established alternatively with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Indeed, in McCartt v. West, 12 Vet. App. 164, 167 (1999), the Court made clear that VA adjudicators are obligated to consider this alternative possibility in this circumstance, even though Combee actually concerned exposure to radiation rather than Agent Orange.  But for the following reasons and bases, the preponderance of the competent and credible, so probative, medical and other evidence weighs against such a direct relationship or cause-and-effect correlation in this particular instance.

In support of his claim, the Veteran testified during his February 2009 Board hearing and in a May 2011 letter that he was told at the time of his initial August 1986 surgery that his bowel disorder was caused by a "poison."  However, he did not state that he was told it was caused by herbicide exposure or by one of the chemicals found in herbicides used in Vietnam.  Moreover, the August 1986 private hospitalization records and operation reports make no mention of a poison or chemical being a possible cause of his bowel disorders at the time.  

Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924,47,925 (Aug. 10, 2012) (hereinafter "Update); see also Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents (hereinafter "Notice"), 75 Fed. Reg. 81332, 81333 (December 27, 2010); Notice, 72 Fed. Reg., 32395, 32407 (June 12, 2007).  This determination is based on periodic reports of the National Academy of Sciences (NAS) based on a comprehensive review of scientific and medical literature on potential health effects of exposure to Agent Orange.  See Update, 77 Fed. Reg. at 47,925; see also 72 Fed. Reg. at 32395-96, 32407.  Congress has mandated that NAS determine, to the extent possible, whether there is a statistical association between "suspect diseases" and exposure to herbicide agents.  Update, 77 Fed. Reg. at 47,925.  The comprehensive review and evaluation of the available literature that NAS conducted in conjunction with its report has permitted VA to identify all conditions for which the current body of knowledge supports a finding of an association with herbicide exposure.  Notice, 72 Fed. Reg. at 32407. 

The Secretary's determination that a positive association does not exist between a given disease and Agent Orange exposure does not preclude VA from granting service connection for any such disease.  Update, 77 Fed. Reg. at 47924.  However, it does constitute highly probative evidence weighing against a relationship between the disease in question and Agent Orange exposure.  In this regard, NAS is a nationally recognized organization - indeed, one that was created by an Act of Congress - which is tasked with providing independent advice on scientific matters to the Federal Government, and its findings are based on ongoing and comprehensive reviews of available scientific research.  Congress mandated that NAS determine, to the extent possible:  (1) whether there is a statistical association between the suspect diseases and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; (2) the increased risk of disease among individuals exposed to herbicides during service in the Republic of Vietnam during the Vietnam Era; and (3) whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the health outcome.  72 Fed. Reg. at 32395.  NAS has submitted these reports roughly every two years since 1993.  Id. at 32395-6. The Secretary is charged with ensuring the integrity of these findings.  Id. at 32395.  Specifically, the Secretary must take into consideration whether the results of any particular study are statistically significant, are capable of replication, and withstand peer review.  Id.  The Secretary reviews studies that report a positive relative risk and studies that report a negative risk of a particular health outcome.  Id.  He then determines whether the weight of evidence supports a finding that there is or is not a positive association between herbicide exposure and the subsequent health outcome. Id.  The comprehensiveness and trustworthiness of this two-tiered review system, underscored by the considerable expertise of NAS, renders NAS's findings and the Secretary's conclusions especially probative. 

The most recent notice by the Secretary, published in August 2012, reflects that NAS continued to find in its Update 2010 that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers), as well as circulatory disorders (apart from ischemic heart disease) among a number of other diseases and health outcomes.  Update, 77 Fed. Reg. at 47927.  The phrase "inadequate or insufficient evidence to determine an association" refers to a category defined by NAS as one in which the available epidemiological studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association.  Id.  NAS concluded that the studies published since Update 2008, and consistent with its prior reports, generally did not contain statistically significant findings or other significant evidence of association between herbicide exposure and these disorders.  Id.  In this regard, NAS concentrated its review on epidemiological studies to fulfill its charge of assessing whether specific human health effects are associated with exposure to at least one of the herbicides utilized in Vietnam or a chemical component of the herbicides.  Id. at 47925.  The information reviewed was identified through a comprehensive search of relevant databases, including databases covering biologic, medical, toxicologic, chemical, historical, and regulatory information.  Id.  NAS then conducted a comprehensive search of all medical and scientific studies on health effects of herbicides used in the Vietnam War, including more than 6,600 potentially relevant studies, of which 1,300 were carefully reviewed.  Id.  Relevant animal studies were also reviewed to determine biological plausibility and possible mechanisms of action.  Id.  The epidemiological information evaluated in Update 2010 was integrated with that previously assembled including Veterans studies, occupational studies, and environmental studies.  Id.  Thus, based on NAS's conclusions, which are grounded in a comprehensive review of relevant scientific and medical studies, the Secretary has concluded that there is no positive association between herbicide exposure and disorders of the gastrointestinal system, digestive system, and circulatory system.  See id.

The Secretary's finding, based on the reports by NAS, that a positive association does not exist between gastrointestinal, digestive, and circulatory disorders and herbicide exposure constitutes highly probative evidence weighing against a relationship between the Veteran's herbicide exposure and his current post-operative residuals of ischemic bowel disease and short bowel syndrome.  According to the August 1986 private operation reports, the Veteran's small and large bowel resections were necessitated by the presence of gangrene due to vascular insufficiency and Crohn's disease.  Colitis was also diagnosed at this time.  However, the Secretary's finding that a relationship does not exist between circulatory disorders (which would include vascular insufficiency) weighs against a relationship between vascular insufficiency and in-service herbicide exposure.  Likewise, as colitis is a disorder of the gastrointestinal system, the Secretary's findings also weigh against a relationship between colitis and herbicide exposure during active service.  Finally, Crohn's disease is not among the diseases mentioned in the Secretary's notices, indicating that it is not even suspected of being associated with herbicide exposure. 

The Secretary's specific and definitive finding that there is no association between gastrointestinal, digestive, and circulatory disorders and herbicide exposure based on the NAS reports outweighs the Veteran's generalized statement that he was told that a "poison" (especially of some unknown or unspecified type) caused his bowel disorders insofar as that statement purports to show a relationship or correlation to herbicide exposure.  His general, unsubstantiated, contention that his bowel disorders, either as currently diagnosed or as residuals of the initial pathologies with which he was diagnosed in 1986, are a result of in-service herbicide exposure does not constitute competent evidence in support of his claim.  In this regard, the Board must assess the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g., See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d, 1339, 1345 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See id. (affirming the Court's finding that the Board did not improperly discount the probative value of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Federal Circuit has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It also includes statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.


The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility, probative value, and relationship to other items of evidence.  See Layno, 6 Vet. App. at 469 (holding that the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In this case, the determinative issue of whether the Veteran's bowel disorder may be related to herbicide exposure in Vietnam during his active military service involves a medically complex scientific and medical determination, as indicated by the ongoing studies reflected in the Secretary's Notices regarding the health outcomes of Agent Orange exposure.  Thus, as a lay person, the Veteran does not have the appropriate medical or scientific expertise to render a competent opinion on this issue.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Accordingly, his contention is outweighed by the Secretary's Update and Notices, which constitute probative evidence against a relationship between the Veteran's bowel disorders (including his current disorders and the vascular insufficiency with associated gangrene, colitis, and/or Crohn's disease necessitating surgical resection from which his current disorders stem) and his in-service herbicide exposure.  See King, 700 F.3d at 1345; Layno, 6 Vet. App. at 469. 

The Board also has considered a June 1997 private treatment record reflecting diagnoses of short bowel syndrome and "Agent Orange exposure in Vietnam," among other diagnoses.  However, the treating physician who authored this record did not in any way indicate that he believed there was an association between the two.  Rather, the mention of Agent Orange exposure was most likely in reference to the Veteran's statement that his "abdominal surgeries occurred secondary to Agent Orange in Vietnam," as reflected in the section of the record discussing his medical history.  However, the fact that this history is contained in a medical record does not automatically transform it into competent evidence.  A bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, does not become competent medical evidence simply because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, the June 1997 private treatment record does not support the Veteran's claim and is outweighed by the Secretary's findings discussed above. 

Accordingly, the preponderance of the evidence weighs against a relationship between the Veteran's bowel disorders, both as currently diagnosed and as a result of the pathologies diagnosed in August 1986, and his herbicide exposure in service.  Although there is a presumption he was exposed to Agent Orange since he served in Vietnam during the Vietnam era, there is not also a presumption his bowel disorders are a result or consequence, and he has failed to establish the required direct connection.

The preponderance of the evidence also weighs against a relationship to any other disease, injury, or event during his active military service.  He has not argued that he had gastrointestinal or vascular problems during his active service or advanced any argument in support of a relationship to service apart from as a result of herbicide exposure.  His STRs are unremarkable for suggestion of gastrointestinal or digestive problems, and the September 1974 separation examination report shows that his abdomen and viscera were evaluated as normal at discharge.   

The earliest evidence of his bowel disorder consists of the August 1986 private hospitalization records.  These records do not mention his active service or even a long-standing history of gastrointestinal or digestive problems.  Rather, they reflect that he reported a 24-hour history of the symptoms, so very recent onset, which eventually lead to the exploratory laparotomy and further surgery.  

In the August 2011 VA examination report, after examining the Veteran and reviewing the claims file and discussing the above history, the examiner opined that the Veteran's ischemic bowel disease was not caused by or a result of his active military service given the absence of any bowel problems in service.  The examiner further noted that the Veteran's bowel disease was not among the conditions presumptively associated with herbicide exposure.  

Accordingly, there is no credible evidence of an in-service disease, injury, or event to which the Veteran's currents bowel disorders (as currently diagnosed and as residuals of the disorders diagnosed in 1986) may be related.  Shedden, 381 F.3d at 1166-67 (holding, in pertinent part, that entitlement to service connection requires in-service incurrence or aggravation of a disease or injury).  Moreover, the long period of over a decade that elapsed between the Veteran's September 1974 separation from service and the earliest evidence of bowel problems in August 1986 further weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  

In sum, the second and third Shedden elements have not been satisfied, as the competent and probative evidence weighs against a relationship between herbicide exposure and the Veteran's bowel disorders, and there is no evidence of any other disease, injury, or event during service to which these disorders may related.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a). 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bowel disorders, including ischemic bowel disease, short bowel syndrome, and other residuals of short and large bowel resection, must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for small and large bowel resection, including as due to exposure to herbicides, is denied. 


REMAND

While the Board regrets the further delay, the Veteran's remaining claims must be remanded again for still additional development to ensure a complete record upon which to make an informed decision concerning these remaining claims and to afford them every possible consideration. 

The Veteran's diabetes claim was previously remanded by the Board to determine whether a current clinical diagnosis of diabetes may be established.  According to a July 2009 VA examination report, he was unable to report for glucose tolerance testing (GTT) scheduled for 6:30AM at the Houston VA Medical Center (VAMC) because he could not obtain transportation to attend his appointment at that time.  Thus, it could not be determined whether he currently has diabetes, the diagnosis of which is based on such testing.  The Board remanded this claim in July 2011 to provide him another opportunity to undergo glucose tolerance testing, finding he had shown good cause for his inability to report to the 6:30AM appointment.  According to a September 2012 VA examination report, he again was unwilling to report for glucose tolerance testing.  However, it was noted that the test was only offered at the Houston VAMC at 6AM twice a week.  While the report does not provide his reasons for demurring, it seems likely that he again simply was unable to find transportation for such an early appointment.  Notably, the record indicates his residence is about an hour and a half's distance from the Houston VAMC.  Thus, he would have had to find transportation around 4:30AM just to get to his appointment on time.  Understandably, this might be difficult to arrange. 


It is not clear from the record whether it would be possible to schedule the Veteran for a glucose tolerance test at one of the outpatient clinics.  For example, the Veteran is usually treated at the Beaumont VA Outpatient Clinic.  As this claim essentially turns on whether a glucose tolerance test supports a diagnosis of diabetes (and, as discussed in the Board's previous remand, the evidence of record indicates that the Veteran may have diabetes, including an abnormal glucose tolerance in April 1985 which yielded a diagnosis of chemical diabetes), reasonable efforts should be made to arrange an appointment for such a test at a location and time more convenient to the Veteran.  For example, if there is an outpatient clinic within reasonable distance of the Veteran's home that offers the test at a later time, then the appointment should be made for that time and at that clinic, if possible.  The test results can then be forwarded to a VA examiner for review to determine whether the Veteran has diabetes.  There is no need to schedule the Veteran for another VA examination at this point.  All that is needed is for the examiner to determine whether the glucose tolerance test results establish a diagnosis of diabetes. 

The Board also takes this opportunity to advise the Veteran that while VA has a duty to assist him in developing evidence pertinent to his claim, he also has a duty to assist and cooperate with VA in developing this evidence.  See 38 C.F.R. § 3.159(c); see also Wood v. Derwinski, 1 Vet. App. 190 (1991).  Moreover, VA's regulations provide, in relevant part, that when entitlement to a benefit cannot be established without a VA examination or reexamination, and a claimant fails to report for such examination without good cause in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a) and (b) (2012).  

The Veteran's service connection claims for peripheral neuropathy, hypertension, and cataracts are partly based on a contention that these disorders are secondary to diabetes.  Although VA examination reports were already obtained addressing these conditions, the Veteran may provide additional evidence in support of them pending 

resolution of the diabetes claim.  Accordingly, the Board will defer consideration of the claims for peripheral neuropathy, hypertension, and cataracts at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

With regard to the Veteran's claim for a headache disorder, a VA examination and opinion were provided in August 2011 in accordance with the Board's July 2011 remand directives.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, under Stegall, 11 Vet. App. at 271 (1998), a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand. 

The opinion provided in the August 2011 VA examination report is not sufficient for the purpose of rendering a decision on this claim.  Specifically, the examiner stated that as the Veteran's service treatment records were silent for headaches, his current headaches were not related to service.  This opinion does not comply with the Board's July 2011 directives, which state that in determining whether any current headache disorder is related to service, "the examiner should consider the Veteran's lay statements that he has progressively developed worsening headaches during the many years since his military service.  In this regard, the examiner must specifically acknowledge and discuss any competent and credible lay evidence regarding headaches in service, including as reported by the Veteran, as well as any competent and credible lay testimony regarding continuous headaches or symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion)."  The examiner's opinion is not responsive to these directives as it did not consider the Veteran's competent and credible lay statements regarding the history of his headaches. 

On remand, the examiner should assume the credibility of the Veteran's reported headaches during active service.  In this regard, at a November 2003 VA examination, the Veteran reported that after returning from Vietnam, he developed headaches in the crown and occipital area which were sharp and non-radiating and occurred three or four times a month.  He did not recall any nausea, vomiting, or blurred vision associated with these headaches.  He used over-the-counter medication to alleviate his symptoms and did not seek medical treatment at the time.  He stated that during the 1980's and 1990', his headaches decreased to two to three times per year.  In 1997, they began to reoccur about once per month.  These headaches were described as severe frontal headaches that migrated posteriorly to the occipital area, with accompanying photophobia.  They reportedly lasted for days.  The examiner at the time found that while the Veteran's headaches in service and his current headaches were likely both tension headaches, it could not "be distinguished" whether the current headaches represented a change in character of tension headaches that had their onset in active service, or were "unrelated."  In light of this history and the November 2003 VA examiner's discussion, the examiner should render an opinion as to the nature of the Veteran's current headache disorder (tension headaches, migraine headaches, etc.) and the likelihood that it is etiologically related to his headaches during active service.  The subjective nature of this or any headache disorder should be disregarded in rendering the opinion.  Instead the focus should be on the history and description of the Veteran's symptoms and known medical principles regarding headache disorders. 

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Obtain all recent outstanding VA treatment records and associate them with the electronic ("Virtual VA") file. 

2.  If it is at all possible, arrange for the Veteran to undergo glucose tolerance testing at the Beaumont VA Outpatient Clinic (where he is usually treated) or another outpatient clinic more convenient to him, and at a time when it is easier for him to obtain transportation to attend the appointment, rather than exclusively requiring that he undergo this testing, at 6:30 a.m. no less, at the VAMC in Houston.  The RO/AMC should make reasonable efforts to work with accommodating him to ensure the appointment is one that is feasible for him to attend based on the location of his residence and his access to transportation. 

The results of the glucose tolerance test should be forwarded to a VA examiner for an opinion as to whether they establish a diagnosis of diabetes, supported by an explanation.  

The Veteran should not be scheduled for another VA examination (apart from the glucose tolerance test). 

3.  Obtain a VA opinion as to the nature of the Veteran's current headaches (i.e. tension headaches, migraine headaches etc.) and the likelihood (very likely, as likely as not, or unlikely) that they are etiologically related to the headaches he reportedly experienced during active service and in the ensuing years.  The entire claims file and a copy of this REMAND should be made available to the VA medical professional rendering the opinion.  It should be noted in the report that the claims file has been reviewed.  The Veteran should not be scheduled for another examination, however.

For the purpose of this opinion, the examiner must assume the credibility of the Veteran's reported history, as reflected in the November 2003 VA examination report and elsewhere in the record, and as summarized above in the body of this REMAND.  Thus, the opinion may not be based on the fact that the Veteran's service treatment records are silent for headaches or on the subjective nature of his headache disorder.  Rather, the opinion should focus on the credible and competent history and description of the Veteran's symptoms and any known medical principles regarding headache disorders, to the extent such are relevant. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO/AMC should readjudicate the claims for diabetes, peripheral neuropathy, hypertension, cataracts, and a headache disorder on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument concerning these claims the Board is again remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of him until further notice.  However, the Board takes this opportunity to advise him that the conducting of these efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled glucose tolerance testing and VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled testing and examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


